Simmons, C. J.
The plaintiff in error in the present case complains only that the verdict was contrary to law and the evidence, and that the judge erred in a certain portion of his. charge which is set out in the official report. The evidence-brought up in the record fully authorized the jury to convict the-accused. The charge complained of was not erroneous, the-question being controlled by the case of Hill v. State, 63 Ga. 578. In his opinion in that casé, Judge Bleckley discusses at length the point made in this record, and distinguishes the-charge given in that case, and we may say the one in this, from the cases relied upon by counsel for plaintiff in error. Parker v. State, 34 Ga. 262, and Tucker v. State, 57 Ga. 503. We therefore content ourselves with a reference to the opinion in the case of Hill v. State as decisive, of the case now under consideration. See also Hager v. State, 71 Ga. 164.

Judgment affirmed.


All the Justices concurring.